DETAILED ACTION
This is in response to the Amendment filed 1/27/2021 wherein claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see Figure 2 of US 2015/0176486).  See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested:  AIRCRAFT ENGINE HAVING FIRST AND SECOND COMBUSTORS DISPOSED IN FIRST AND SECOND GAS PATHS AND METHOD OF OPERATING THE SAME
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-15 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation v. Hyde, 242 U.S. 261,270 (1916) which posed the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731,737 (Fed. Cir. 1988).
Determining enablement is a question of law based on underlying factual findings, in re Vaeck. 947, F.2d 488, 495 (Fed. Cir. 1991). The determination that “undue experimentation” would have been needed to make and/or use the claimed invention is not a single, simple factual determination. Rather it is a conclusion that may be reached by weighing some or all of the following non-exhaustive list of factual considerations: (A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Wands, 858 F.2d at 737.
Regarding Claims 10-12, Applicant claims “wherein a rotation speed of the turbine at the takeoff power level is less than 120% of a rotation speed of the turbine at the cruise power level” (Claim 10), “wherein a rotation speed of the turbine at the takeoff power level is less than 110% of a rotation speed of 
Thus, the specification provides no direction or working examples (factual considerations F and G, above) with respect to how to achieve takeoff power levels with the low rotational speeds recited by the claims. It is further noticed that the environment is one of harsh fluidic conditions and large vibrational and thermal loads, and therefore, is largely unpredictable (factual consideration E, above). Therefore, based upon the disclosure of Applicant, one of ordinary skill in the art would not be able to make or use the invention without undue experimentation. The Examiner therefore concludes that the specification does not enable, in combination with the other limitations of the claims, how to make or use the claimed invention.
Regarding Claims 13-15, Applicant also claims “wherein the cruise power level is of less than ¾ of the takeoff power level” (Claim 13), “wherein the cruise power level is of less than 2/3 of the takeoff power level” (Claim 14), and “wherein the cruise power level is of less than ½ of the takeoff power level” (Claim 15). It is noted that the above recited ranges include a cruise power levels being 0% or nearly 0% of the cruise power level. The disclosure as originally filed merely repeats the claim language in Paragraph 0019 without describing the structure required to achieve the low cruise power levels.
Thus, the specification provides no direction or working examples (factual considerations F and G, above) with respect to how to achieve the low cruise power levels recited by the claims. It is further noticed that the environment is one of harsh fluidic conditions and large vibrational and thermal loads, and therefore, is largely unpredictable (factual consideration E, above). Therefore, based upon the disclosure of Applicant, one of ordinary skill in the art would not be able to make or use the invention without undue experimentation. The Examiner therefore concludes that the specification does not enable, in combination with the other limitations of the claims, how to make or use the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0343867) in view of Montoya (US 6,385,959).
Regarding Independent Claim 1, Moon teaches (Figures 1-4) an aircraft engine (10) having a core gas path (the path through 36, 40, 38; see Figure 1) having a first combustor (40), the aircraft engine also includes a turbine (32) and a gearbox (34) driven by (see Paragraph 0030) the turbine (32), the core gas path (the path through 36, 40, 38; see Figure 1) having a core compressor (36) upstream of (with respect to a flow of gases through the core gas path; see Figure 1) the first combustor (40), the core gas path (the path through 36, 40, 38; see Figure 1) having a core turbine (38) downstream of (with respect to a flow of gases through the core gas path; see Figure 1) the first combustor (40), the core turbine (38) drivingly engaged to (see Figure 1 and Paragraph 0032) the core compressor (36) via a first shaft (39), a boost compressor (30) driven by (see Figure 1 and Paragraph 0032) the turbine (32), the boost 
Moon does not teach that the aircraft engine includes a second gas path parallel to the core gas path, the second gas path having a second combustor, a turbine disposed to be driven in use by air flowing through the second gas path, a valve configured for selectively opening and closing the second gas path, and the boost compressor is upstream of both the core gas path and the second gas path.
Montoya teaches (Figures 1-12) an aircraft engine (20) having a core gas path (at 83) having a first combustor (44), a second gas path (at 84) parallel to (see Figures 1-2A) the core gas path (at 83), the second gas path (at 84) having a second combustor (46), a turbine (50) disposed to be driven (see Figure 1) in use by air flowing through the second gas path (at 84), and a valve (250) configured for selectively opening and closing (via 108) the second gas path (at 84), and a boost compressor (40) upstream of both (with respect to a flow of working fluid through the engine; see Figure 1) the core gas path (at 83) and the second gas path (at 84).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon to have the aircraft engine include a second gas path parallel to the core gas path, the second gas path having a second combustor, a turbine disposed to be driven in use by air flowing through the second gas path, a valve configured for selectively opening and closing the second gas path, and the boost compressor is upstream of both the core gas path and the second gas path, as taught by Montoya, in order to provide more energy and apply more work force to the low pressure turbine blades and therefore increase the shaft horsepower of the low pressure turbine which increases the fan blade speed and ultimately, increases the engine’s air intake and thrust (see Column 12, lines 43-63 of Montoya).
It is noted that the term “valve” is interpreted using Merriam Webster’ dictionary definition “any of various mechanical devices by which the flow of liquid may be started, stopped, or regulated by a movable part that opens, shuts, or partially obstructs one or more ports or passageways”.
Regarding Claim 2, Moon in view of Montoya teaches the invention as claimed and as discussed above. Moon in view of Montoya does not teach, as discussed so far, wherein the valve has a regular configuration in which fluid communication between the boost compressor and the second gas path is blocked by the valve and a boost configuration in which the boost compressor is in fluid communication with the second gas path through the valve.
Montoya teaches (Figures 1-12) wherein the valve (250) has a regular configuration (when the piston actuated with linkage 122 in a first direction to move the vane into a position to block the inlet orifices 86 and regulate the amount of air passing into the secondary combustion chamber; see Column 6, lines 40-46) in which fluid communication (see Figures 1-2A, 3, 6A-6B) between the boost compressor (40) and the second gas path (at 84) is blocked by the valve (250) and a boost configuration (when the piston actuates linkage 122 in an opposite direction to cause the vane to unblock the inlet orifices 86 and allow an increased amount of high pressure air to pass into the secondary combustion chamber ; see Column 6, lines 50-54) in which the boost compressor (40) is in fluid communication (see Figures 1-2A, 3, 6A-6B) with the second gas path (at 84) through the valve (250).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Montoya to include the valve having a regular configuration in which fluid communication between the boost compressor and the second gas path is blocked by the valve and a boost configuration in which the boost compressor is in fluid communication with the second gas path through the valve, as taught by Montoya, in order to provide an aircraft pilot the ability to regulate the amount of air received by the secondary combustion chamber (see Column 5, lines 50-65 of Montoya).
Regarding Claim 3, Moon in view of Montoya teaches the invention as claimed and as discussed above. Moon further teaches (Figures 1-4) wherein the turbine (32) is also driven by (see Figure 1 and Paragraph 0032) the core gas path (the path through 36, 40, 38; see Figure 1).
It is noted that Montoya also teaches (Figures 1-12) wherein the turbine (50) is also driven by (see Column 5, lines 23-27) the core gas path (at 83).
Regarding Claim 8, Moon in view of Montoya teaches the invention as claimed and as discussed above. Moon further teaches (Figures 1-4) wherein the boost compressor (30) is fluidly connected to the .

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0343867) in view of Montoya (US 6,385,959) as applied to claim 1, and further in view of Neitzel (US 4,791,783).
Regarding Claim 4, Moon in view of Montoya teaches the invention as claimed and as discussed above. As discussed above, Moon teaches (Figures 1-4) the use of a gearbox (34) driven by the turbine (32, via 28) which drives an output shaft (26). Moon in view of Montoya does not teach wherein the aircraft engine is a turboshaft engine, further comprising helicopter blades mounted to a power shaft, the power shaft being driven by the gearbox.
Neitzel teaches (Figures 1-4) an aircraft engine (30) which is a convertible engine that is capable of turboshaft and/or turbofan modes of operation (see Figures 2-4 and abstract), which further comprises helicopter blades (Column 2, lines 1-10 and Column 3, lines 51-60) mounted to a power shaft (42), the power shaft (42) being driven by the turbine (36) through a low pressure turbine shaft (38) and a gear set (40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Montoya to have the engine be a turboshaft engine, further comprising helicopter blades mounted to a power shaft, as taught by Neitzel, in order to allow the right amount of shaft horsepower to a helicopter rotor for liftoff and landing and, additionally, be convertible to a turbofan mode of operation for forward flight when the helicopter is unloaded (Column 3, lines 36-44 Neitzel).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0343867) in view of Montoya (US 6,385,959) as applied to claim 1, and further in view of Jacobs et al. (US 2017/0350253).
Regarding Claim 5, Moon in view of Montoya teaches the invention as claimed and as discussed above. Moon teaches (Figures 1-4) the use of a gearbox (34) driven by the turbine (32, via 28) which drives an output shaft (26). Moon in view of Montoya does not teach, as discussed so far, wherein the aircraft engine is a turboprop engine, further comprising a propeller mounted to a power shaft, the power shaft being driven by the gearbox. However, Montoya teaches that “it should be understood by one skilled in the art that the present invention may be used in any gas turbine engine” (Column 15, lines 8-13).
Jacobs teaches (Figures 1-8) an turboprop aircraft engine (10; see Figure 1), comprising a propeller (16) mounted to a power shaft (38), the power shaft (38) being driven the gearbox (40).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Montoya to include a propeller mounted to a power shaft, the power shaft being driven the gearbox, as taught by Jacobs, in order to drive the fan spool relative to the low pressure spool as desired (see Paragraph 0025 of Jacobs).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0343867) in view of Montoya (US 6,385,959) as applied to claim 3 above, and further in view of Pedersen (US 4,054,030).
Regarding Claim 6, Moon in view of Montoya teaches the invention as claimed and as discussed above. Moon in view of Montoya does not teach, as discussed so far, wherein the core gas path is configured for driving the turbine at a power level corresponding to a cruise power requirement of the aircraft engine.
Pedersen teaches (Figures 1-4) an aircraft engine (10) having a core gas path (through 26) and a second gas path (through 66), wherein the core gas path (through 26) that is configured for driving the turbine (16) at a power level corresponding to a cruise power requirement (Column 4, lines 24-33) of the aircraft engine (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Montoya to include the core gas path being configured for driving the turbine at a power level corresponding to a cruise power requirement of the aircraft engine, as taught by Pedersen, in order to produce a desired control of combustion products across both the high 
Regarding Claim 7, Moon in view of Montoya and Pedersen teaches the invention as claimed and as discussed above. Moon in view of Montoya and Pedersen does not teach, as discussed so far, wherein the second gas path is configured for adding power to the turbine for reaching a takeoff power requirement of the aircraft engine.
Pedersen teaches (Figures 1-4) an aircraft engine (10) having a core gas path (through 26) and a second gas path (through 66), wherein the second gas path (through 66) is configured for adding power to the turbine (16) for reaching a takeoff power requirement (see Column 4, lines 24-54) of the aircraft engine (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Montoya in view of Menheere and Pedersen to include the second gas path being configured for adding power to the turbine for reaching a takeoff power requirement of the aircraft engine, as taught by Pedersen, in order to increase power input to the fans to improve engine efficiency (Column 4, lines 24-54 of Pedersen).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0343867) in view of Montoya (US 6,385,959) and Primus et al. (US 2016/0319742).
Regarding Independent Claim 9, Moon teaches (Figures 1-4) a method of operating an aircraft engine (10) having a core gas path (the path through 36, 40, 38; see Figure 1) having a first combustor (40), the aircraft engine also includes a turbine (32) driven by (see Figure 1 and Paragraph 0032) the core gas path (the path through 36, 40, 38; see Figure 1), the method comprising driving the turbine (32) by operating the first combustor (40), the driving of the turbine (32) including driving a boost compressor (30) with a first shaft (28) drivingly engaging (see Figure 1 and Paragraph 0032) the boost compressor (30) with the turbine (32), and driving a core compressor (36) drivingly engaged to a core turbine (38) via a second shaft (39) disengaged and axially offset (see Figure 1) from the first shaft (28), wherein driving the turbine (32) includes driving (see Figure 1 and Paragraph 0032) the core compressor (36) with the core turbine (38) via the second shaft (39). Moon does not teach that the aircraft engine includes a second gas 
Montoya teaches (Figures 1-12) a method of operating an aircraft engine (20) having a core gas path (at 83) having a first combustor (44), a second gas path (at 84) parallel to (see Figures 1-2A) the core gas path (at 83), the second gas path (at 84) having a second combustor (46), a turbine (50) driven by both (see Figure 1 and Column 3, lines 61-67) the core gas path (at 83) and the second gas path (at 84). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon to have the aircraft engine include a core gas path having a first combustor, a second gas path parallel to the core gas path, the second gas path having a second combustor, a turbine driven by both the core gas path and the second gas path, as taught by Montoya, in order to provide more energy and apply more work force to the low pressure turbine blades and therefore increase the shaft horsepower of the low pressure turbine which increases the fan blade speed and ultimately, increases the engine’s air intake and thrust (see Column 12, lines 43-63 of Montoya).
Moon in view of Montoya does not teach driving the turbine at a takeoff power level including simultaneously operating the first combustor and the second combustor in relation with the core gas path and the second gas path and subsequently to said driving the turbine at a takeoff power level for a given duration, closing the second gas path, shutting down the second combustor, and driving the turbine at a cruise power level solely via the core gas path.
Primus teaches (Figures 1-3) a method of operating a turbine engine (10), the method comprising: driving a turbine (36) at a first power level (a maximum power level required for takeoff and landing; see Paragraphs 0015-0018) including simultaneously operating a first combustor (38) and a second combustor (30) in relation with the core gas path (through 14, 38) and the second gas path (through 30); subsequently to said driving the turbine (36) at a first power level (the maximum power 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Montoya to include driving the turbine at a takeoff power level including simultaneously operating the first combustor and the second combustor in relation with the core gas path and the second gas path and subsequently to said driving the turbine at a takeoff power level for a given duration, closing the second gas path, shutting down the second combustor, and driving the turbine at a cruise power level solely via the core gas path, as taught by Primus, so that there is high efficiency throughout the operation of the system (Paragraph 0015 of Primus).
Regarding Claims 10-12, Moon in view of Montoya and Primus teaches the invention as claimed and as discussed above. Although Primus teaches, as discussed above, operating the turbine engine at two power levels (one level including simultaneous operation of both combustors and another level including operation of only one combustor), Moon in view of Montoya and Primus does not teach, as discussed so far, wherein a rotation speed of the turbine at the takeoff power level is less than 120%, less than 110%, or less than 105% of a rotation speed of the turbine at the cruise power level.
Montoya teaches (Figures 1-12), however, that the amount of mechanical power, T, generated by the turbine blades is generally calculated as:                                 
                                    T
                                    =
                                    (
                                    F
                                    *
                                    r
                                    )
                                    (
                                    2
                                    π
                                    f
                                    )
                                
                             wherein, F is the amount of work force supplied by the exhaust gases passing from the combustion chamber, r is the effective point of application or moment arm of the work force F, and f is the frequency or rpm of the turbine blades (see Column 12, lines 10-22). Therefore, the rotational speed of the turbine, the amount of work force supplied by the exhaust gases, and the moment arm of the work force are recognized as result-effective variables, i.e. variables which achieve a recognized result. In re Antonie
Thus, since the general conditions of the claim, i.e. that an increase in rotational speed of the turbine increases the mechanical power generated by the turbine blades, were taught in the prior art by Montoya, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the relative turbine speeds taught by Montoya to achieve a desired amount of mechanical power.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0343867) in view of Montoya (US 6,385,959) and Primus et al. (US 2016/0319742) as applied to claim 9 above, and further in view of Pedersen (4,054,030).
Regarding Claims 13-15, Moon in view of Montoya and Primus teaches the invention as claimed and as discussed above. Moon in view of Montoya and Primus does not teach wherein the cruise power level is of less than ¾, less than 2/3, or less than 1/2 of the takeoff power level.
Pedersen teaches that during a cruise mode of engine operation, power to drive the bypass fans is supplied by low pressure blade row, and during a second mode of engine operation where burners are operated concurrently, the blade row 68 is driven as a reaction turbine, thereby providing a supplemental work output on the low pressure turbine stage 16 to increase power input to the fans 42, 44 to improve engine efficiency (Column 4, lines 24-54). Therefore, the power level during operation of both combustors relative to the power level of only one combustor, is recognized as a result-effective variable, i.e. variables which achieve a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that engine efficiency is improved when the power input to the fans is increased.
Thus, since the general conditions of the claim, i.e. that an increase power level when both combustors are operated concurrently, relative to when only one combustor is operated, leads to an improvement in engine efficiency, were taught in the prior art by Pedersen, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0343867) in view of Montoya (US 6,385,959) and Neitzel (US 4,791,783).
Regarding Independent Claim 16, Moon teaches (Figures 1-4) an aircraft engine (10) having a core gas path (the path through 36, 40, 38; see Figure 1) having a first combustor (40), the aircraft engine also includes a turbine (32) driven by the core gas path (the path through 36, 40, 38; see Figure 1), the core gas path (the path through 36, 40, 38; see Figure 1) having a core compressor (36) upstream of (with respect to a flow of gases through the core gas path; see Figure 1) the first combustor (40), the core gas path (the path through 36, 40, 38; see Figure 1) having a core turbine (38) downstream of (with respect to a flow of gases through the core gas path; see Figure 1) the first combustor (40), the core turbine (38) drivingly engaged to (see Figure 1 and Paragraph 0032) the core compressor (36) via a first shaft (39), a boost compressor (30) driven by (see Figure 1 and Paragraph 0032) the turbine (32), the boost compressor (30) upstream of (see Figure 1) the core gas path (the path through 36, 40, 38; see Figure 1), the boost compressor (30) drivingly engaged to (see Figure 1 and Paragraph 0032) the turbine (32) via a second shaft (28) disengaged from (see Figure 1) first shaft (39), the first shaft (39) and the second shaft (28) being non-concentric (see Figure 1).
Moon does not teach that the aircraft engine includes a second gas path parallel to the core gas path, the second gas path having a second combustor, a turbine disposed to be driven by both the core gas path and the second gas path, a valve configured for selectively opening and closing the second gas path, and the boost compressor is upstream of both the core gas path and the second gas path. Moon also does not teach the use of a turboprop or turboshaft engine.
Montoya teaches (Figures 1-12) an aircraft engine (20) having a core gas path (at 83) having a first combustor (44), a second gas path (at 84) parallel to (see Figures 1-2A) the core gas path (at 83), 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon to have the aircraft engine include a second gas path parallel to the core gas path, the second gas path having a second combustor, a turbine disposed to be driven by both the core gas path and the second gas path, a valve configured for selectively opening and closing the second gas path, and the boost compressor is upstream of both the core gas path and the second gas path, as taught by Montoya, in order to provide more energy and apply more work force to the low pressure turbine blades and therefore increase the shaft horsepower of the low pressure turbine which increases the fan blade speed and ultimately, increases the engine’s air intake and thrust (see Column 12, lines 43-63 of Montoya). Although Montoya teaches embodiments of the invention described in use with a turbofan engine, Montoya further teaches that “it should be understood by one skilled in the art that the present invention may be used in any gas turbine engine” (Column 15, lines 8-13). Moon in view of Montoya does not, however, explicitly teach the use of a turboprop or turboshaft engine.
Neitzel teaches (Figures 1-4) an aircraft engine (30) which is a convertible engine that is capable of turboshaft and/or turbofan modes of operation (see Figures 2-4 and abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Montoya to include the aircraft engine being a turboshaft, as taught by Neitzel, in order to allow the right amount of shaft horsepower to a helicopter rotor for liftoff and landing and, additionally, be convertible to a turbofan mode of operation for forward flight when the helicopter is unloaded (Column 3, lines 36-44 of Neitzel).
It is noted that the term “valve” is interpreted using Merriam Webster’ dictionary definition “any of various mechanical devices by which the flow of liquid may be started, stopped, or regulated by a movable part that opens, shuts, or partially obstructs one or more ports or passageways”.
Regarding Claim 17, Moon in view of Montoya and Neitzel teaches the invention as claimed and as discussed above. Moon further teaches (Figures 1-4) a gearbox (34) driven by (see Figure 1 and Paragraph 0032) the turbine (32) via the second shaft (28).
Regarding Claim 18, Moon in view of Montoya and Neitzel teaches the invention as claimed and as discussed above. Moon in view of Montoya and Neitzel does not teach, as discussed so far, wherein the valve has a regular configuration in which fluid communication between the boost compressor and the second gas path is blocked by the valve and a boost configuration in which the boost compressor is in fluid communication with the second gas path through the valve.
Montoya teaches (Figures 1-12) wherein the valve (250) has a regular configuration (when the piston actuated with linkage 122 in a first direction to move the vane into a position to block the inlet orifices 86 and regulate the amount of air passing into the secondary combustion chamber; see Column 6, lines 40-46) in which fluid communication (see Figures 1-2A, 3, 6A-6B) between the boost compressor (40) and the second gas path (at 84) is blocked by the valve (250) and a boost configuration (when the piston actuates linkage 122 in an opposite direction to cause the vane to unblock the inlet orifices 86 and allow an increased amount of high pressure air to pass into the secondary combustion chamber ; see Column 6, lines 50-54) in which the boost compressor (40) is in fluid communication (see Figures 1-2A, 3, 6A-6B) with the second gas path (at 84) through the valve (250).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Montoya and Neitzel to include the valve having a regular configuration in which fluid communication between the boost compressor and the second gas path is blocked by the valve and a boost configuration in which the boost compressor is in fluid communication with the second gas path through the valve, as taught by Montoya, in order to provide an aircraft pilot the ability to regulate the amount of air received by the secondary combustion chamber (see Column 5, lines 50-65 of Montoya).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0343867) in view of Montoya (US 6,385,959) and Neitzel (US 4,791,783) as applied to claim 16 above, and further in view of Pedersen (US 4,054,030).
Regarding Claim 19, Moon in view of Montoya and Neitzel teaches the invention as claimed and as discussed above. Moon in view of Montoya and Neitzel does not teach wherein the core gas path is configured for driving the turbine at a power level corresponding to a cruise power requirement of the aircraft engine.
Pedersen teaches (Figures 1-4) an aircraft engine (10) having a core gas path (through 26) and a second gas path (through 66), wherein the core gas path (through 26) that is configured for driving the turbine (16) at a power level corresponding to a cruise power requirement (Column 4, lines 24-33) of the aircraft engine (10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Montoya and Neitzel to include the core gas path being configured for driving the turbine at a power level corresponding to a cruise power requirement of the aircraft engine, as taught by Pedersen, in order to produce a desired control of combustion products across both the high pressure turbine stage and the blade row of the low pressure turbine stage during this mode of operation (Column 4, lines 24-33 of Pedersen).

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2013/0343867) in view of Montoya (US 6,385,959) as applied to claim 1 above, and further in view of Davis, Jr. et al. (US 2016/0169520).
Regarding Claim 20, Moon in view of Montoya teaches the invention as claimed and as discussed above. Moon in view of Montoya does not teach wherein the second combustor is from 10% to 20% smaller than the first combustor.
Davis teaches (Figures 1-9) a turbomachine (10) including a second combustor (72) which may be shaped and sized for a predetermined level of combustion to take place therein (Paragraph 0040). Therefore, the size of a secondary combustor is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie
Therefore, since the general conditions of the claim, i.e. the relative size of the combustor, were disclosed in the prior art by Davis, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the combustor taught by Davis which is sized for a predetermined level of combustion to take place therein (Paragraph 0040).  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
It is additionally noted that Applicant has not disclosed that using a combustor that is at least 10% smaller than the first combustor results in an unpredicted result not seen in the Prior Art and it appears that the invention would perform equally well with Montoya’s combustor. In this case, the combustor that is at least 10% smaller, absent persuasive evidence that the combustor’s relative size is functionally significant, the limitations above constitute a mere change in size and fail to patentably distinguish over the prior art.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 IV A.

Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive. 
Applicant argues, with respect to the 35 U.S.C. 112(a) rejections, that at takeoff, the second combustor is operated and more power is generated and more energy may be extracted from combustion gases by the turbine. It is noted, however, that claim 10 recites “a rotation speed of the turbine at the takeoff power level is less than 120% of a rotation speed of the turbine at the cruise power level”, claim 11 recites “a rotation speed of the turbine at the takeoff power level is less than 110% of a rotation speed of the turbine at the cruise power level”, and claim 12 recites “a rotation speed of the turbine at the takeoff power level is less than 105% of a rotation speed of the turbine at the cruise power level”. However, as increases as a result of the added energy caused by the operation of the second combustor at takeoff. Therefore, the disclosure does not describe any structure that would allow the rotational speed of the turbine at the takeoff power level to be 0% of the rotational speed of the turbine at the cruise power level.
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by amendment. However, to the extent possible, Applicant’s arguments have been addressed above, at the appropriate locations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references teaching the arrangement of compressors, turbines, and shafts recited by the claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741